Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 8 November 1782
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business)


Gentlemen,
Paris Novr. 8th. 1782.

Great Britain has acknowledged the Independence of America. The King has given a Commission under the Great Seal, to Mr. Oswald to treat with the Ministers Plenipotentiary of the United States of America. I mention this to You in Confidence for your Information, but You must not mention me as your Authority, nor make any Use of this Letter but for your own Government. There are prudential Considerations for concealing me & my Name. If You can make any Use of the Fact without mentioning your Authority, to encourage the Loan, it will be a public Service—but I must again press upon You the Necessity of concealing me. The Fact is certain & the full Powers are exchanged. It is remarkable that G. B. should so early have set the Example, as to be the 3d. Nation on Earth, in an unequivocal & unconditional Declaration of the Sovereignty of 13. States whom She has been so lately persecuting with unrelenting Bowels. I hope the Example will soon be followed by all the neutral Powers, that this Source of Discord may be finally closed.
